SETTLEMENT AND RELEASE AGREEMENT




THIS SETTLEMENT AND RELEASE AGREEMENT (this "Agreement") is entered into in
Provo, Utah, on October 14, 2015, by and between Nu Skin Enterprises, Inc., a
Delaware corporation (together with its subsidiaries and affiliates, the
"Company"), and Daniel R. Chard ("Employee"). The Company and Employee are
sometimes referred to herein collectively as the "parties" and individually as a
"party."


RECITALS


A.
Employee was hired on August 17, 1998, and has been an at-will employee of the
Company since that date.
 

B.
On August 1, 2012, Employee entered into an Employment Agreement with the
Company, which was amended on December 27, 2012 (the "Employment Agreement"),
and Employee and the Company are also parties to other agreements related to
deferred compensation and stock incentive awards.
 

C.
On September 1, 2015, Employee provided notice that he was voluntarily resigning
and terminating his employment with the Company effective September 4, 2015 (the
"Termination Date").
 

D.
Employee has requested that his non-compete obligations under the Employment
Agreement and other agreements be modified to allow Employee to take an
employment position with Blyth, Inc. and its subsidiaries (together with the
entities formed to acquire Blyth, Inc. and each of their respective
subsidiaries, collectively, "Blyth").
 

E.
The Company is willing to make certain modifications to such non-compete
obligations to allow such employment on the terms and conditions set forth in
this Agreement.

 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt, adequacy,
and legal sufficiency of which are hereby acknowledged, the parties hereby
mutually agree as follows:


1.            The Company shall pay to employee the Accrued Obligations, as
defined in the Employment Agreement.
2.            In consideration of Nu Skin agreeing to amend the Employment
Agreement to allow Employee to accept the employment position with Blyth as set
forth in Paragraph 5.b., and not terminating Employee's rights under the Amended
and Restated Nu Skin Enterprises, Inc. Deferred Compensation Plan dated January
1, 2015 (including all plans referenced on Schedule A thereto applicable to
Employee) (the "Deferred Compensation Plan") as set forth in Paragraph 5.d.,
Employee, all persons and entities claiming by, through, or under Employee,
hereby completely releases the Company and all shareholders, agents, directors,
executives and employees of the Company from all claims, charges, demands,
grievances, and/or causes of action that Employee had, has, or may claim to have
based on, arising from, or relating to Employee's employment with the Company or
the termination thereof, including, without limitation, any claims, charges,
demands, grievances, and/or causes of action under:
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
a.
Title VII of the Civil Rights Acts of 1964 and 1991, as amended, which prohibit
discrimination on the basis of race, color, sex, religion, or national origin;
 

b.
Section 1981 of the Civil Rights Act of 1866, which prohibits discrimination on
the basis of race;
 

c.
The Employee Retirement Income Security Act as of the effective date of this
Agreement;
 

d.
any state laws against discrimination; or
 

e.
any other federal, state, or local statute or common law relating to employment.

 
The foregoing release also includes, without limitation, release of any claims
for wrongful discharge, breach of express or implied contract of employment,
employment-related torts, personal injury (whether physical or mental), or any
other claims in any way related to Employee's employment with or termination of
employment with the Company. Employee acknowledges and agrees that Employee has
not been discriminated against in any manner prohibited by law during Employee's
employment with the Company or with regard to the termination of Employee's
employment with the Company.


Notwithstanding the foregoing, Employee does not waive any rights to (i)
unemployment insurance benefits or worker's compensation benefits, (ii) any
benefits accrued, vested, or otherwise available to Employee under the 401(k)
plan, the Employee's Health Savings Account, and the Deferred Compensation Plan,
the equity award agreements under the 2010 Omnibus Incentive Plan or the 2006
Stock Incentive Plan as set forth on Exhibit A (the "Equity Award Agreements"), 
(iii) any indemnification rights under the Company's charter documents or the
indemnification agreement entered into between the Company and Employee, (iv)
any insurance policy insuring officers and directors of the Company, (v) the
Accrued Obligations, (vi) any claims that cannot be waived under applicable law
and (vi) any claims for a breach by the Company of this Agreement.  Employee
further understands that nothing in this Paragraph 2 prohibits Employee from
paying COBRA premiums to maintain Employee's participation in the Company's
group health plan to the extent allowed by law and subject to the terms,
conditions, and limitations set forth in the Company's group health plan.


Employee will continue to be covered by the Company's medical and dental
benefits through the last day of the month in which the employment terminated.
Except as expressly set forth herein, all employee benefits available to
Employee under current policies of the Company will cease at 11:59 p.m. on the
Termination Date.
 
 
2

--------------------------------------------------------------------------------



3.            Employee acknowledges that Employee is waiving and releasing any
rights Employee may have under the Age Discrimination in Employment Act of 1967
("ADEA") and that this waiver and release is knowing and voluntary. Employee and
the Company agree that this waiver and release does not apply to any rights or
claims that may arise under ADEA after the effective date of this Agreement. 
Employee acknowledges that the consideration given for this waiver and release
agreement is in addition to anything of value to which Employee was already
entitled.  Employee further acknowledges that Employee has been advised by this
writing that:
a.
Employee should consult with an attorney prior to executing this Agreement;
 

b.
Employee has at least 21 days within which to consider this Agreement, although
Employee may accept the terms of this Agreement at any time within those 21
days;
 

c.
Employee has at least seven days following the execution of this Agreement by
the parties to revoke this Agreement; and
 

d.
This Agreement will not be effective until the revocation period has expired.
 

4.            Employee acknowledges that the Company does not have a formal
severance policy and that the Company has no obligation to pay severance to
Employee.
5.            Employee is reminded that the obligations set forth in his
Employment Agreement (including the Key-Employee Covenants incorporated by
reference therein, as such covenants were replaced and superseded by the terms
of Section 8 of the Employment Agreement), which by their terms survive
termination of employment, shall remain in force following the Termination Date
for the period contemplated by the Employment Agreement.  Notwithstanding the
foregoing, such obligations shall be modified as provided in this Paragraph 5.
a.
The parties hereby confirm and agree that the Restricted Period under the
Employment Agreement shall continue until September 4, 2016, and shall not be
terminated by this Agreement.
 

b.
To allow Employee to accept an employment position at Blyth, the parties agree
that the definition of Competitive Business in the Employment Agreement is
hereby amended to read in its entirety as follows:
 

""Competitive Business" shall mean Direct Selling; provided, however, that
Blyth, Inc. and its subsidiaries (together with the entities formed to acquire
Blyth, Inc. and each of their respective subsidiaries, collectively "Blyth")
shall not be considered to be engaged in a Competitive Business so long as (i)
Blyth does not expand the business of Blyth into the personal care or
nutritional supplement and health product market beyond its current
direct-to-consumer business in its Silver Star division (whether by expansion of
the product line or through acquisition), and (ii) Blyth does not increase
(whether by modification, adoption of a new plan or acquisition of another
Direct Selling company) the total potential aggregate commissions (assuming no
breakage for qualification below the maximum level) payable under the
"leadership portion" of Blyth's compensation plan(s) for all commissionable
levels of distributors from the current maximum of 10.0% (on an aggregate basis)
of commissionable sales to a potential maximum amount in excess of 20.0% (on an
aggregate basis) of commissionable sales.  For purposes of this paragraph,
"leadership portion" shall mean the portion of the compensation plan that pays
compensation based on performance of other distributors/sales leaders rather
than a distributor/sales leader's personal consumer sales (and the parties
hereto further agree that, for purposes of this definition, the sales by
consultants (not qualified as a unit leader or higher) and team leaders of Blyth
shall be considered the personal sales of the direct up-line unit leaders of
such consultants and team leaders)."
 
3

--------------------------------------------------------------------------------

 
c.
In consideration of the Company's agreement to modify the non-competition
provisions of the Employment Agreement,  Employee agrees that the Company shall
be released from its Employment Agreement obligation to pay Employee 75% of his
Annual Salary during the Restricted Period, and Employee hereby waives all
rights to such payment.
 

d.
The Company agrees that, so long as Employee does not violate the non-compete
provisions contained in Section 8 of the Employment Agreement, as modified in
this Paragraph 5, the Company shall not terminate Employee's rights under the
Deferred Compensation Plan as a result of Employee's employment with Blyth.  For
avoidance of doubt, the Company will have no right to terminate Employee's
rights under the Deferred Compensation Plan after the Restricted Period unless
Employee violates the non-compete provisions of the Employment Agreement, as
modified by this Paragraph 5, during the Restricted Period, and, in such case,
may only terminate a pro rata portion of the vested amount otherwise payable
based on the number of months during the Restricted Period that Employee was in
violation of the non-compete provisions of the Employment Agreement.  Employee's
vested amount in his Company Contribution Account under the Deferred
Compensation Plan is $457,493.29 as of the date of this Agreement.
 

e.
The parties agree that the non-solicitation provision of the Employment
Agreement shall be amended to read as follows: "For a period of 21 months
following September 4, 2015, Employee shall not, directly or indirectly, solicit
any employee or distributor or other  sales force member  of the Company or any
of its respective subsidiaries or affiliates (each of the preceding, a "Group
Company"), or the vendor or supplier of the Company's material skin treatment or
nutrition  products, in any case to (i) terminate such employment or other
relationship with a Group Company, and/or (ii) accept employment, become a
distributor or member of the sales force or enter into any consulting or other
arrangement, or become of supplier or vendor for, any person or entity other
than a Group Company. For purposes of this Agreement a skin treatment or
nutrition product shall be considered material if that product or product system
(inclusive of all versions of such product) generates in excess of
US$100,000,000 in revenue annually."
 

 
 

 
 

 
4

--------------------------------------------------------------------------------

 
f.
Employee agrees that, in addition to his non-disparagement obligations set forth
in the Key-Employee Covenants and incorporated by reference in the Employment
Agreement, Employee agrees that he shall not in any way, directly or indirectly,
make any statement disparaging the Company, its management, any of its
distributors or its network marketing distribution channel, or that would be
reasonably likely to negatively impact the reputation of the Company.  Nothing
herein shall restrict or limit any statements of Employee made in connection
with any litigation matter or regulatory investigation or proceeding related to
the Company in which he is interviewed, deposed or called as a witness.  The
Company agrees not to issue any statements disparaging Employee; provided,
however, that nothing herein shall restrict or limit any statements of the
Company made in connection with any litigation matter or regulatory
investigation or proceeding related to the Company.

g.
Employee agrees that, upon the Company's reasonable request, the Executive in
good faith and using diligent efforts shall cooperate and assist the Company in
any dispute, controversy or litigation in which the Company may be involved and
in which Executive has relevant knowledge including, without limitation, the
Employee's participation in any court or arbitration proceedings, the giving of
testimony, the signing of affidavits or such other personal cooperation as
counsel for the Company may reasonably request.  Such cooperation shall not
interfere with Executive 's employment duties to Blyth.  Executive will be
reimbursed for all expenses incurred in providing such assistance and will be
entitled to reasonable compensation for matters that require his personal
attendance and travel.

 
6.
a.
Employee hereby confirms that he has returned to the Company all confidential
information and data, computers, laptops, cell phones, keys, identification
badges, documents and records, and all other equipment or materials owned by the
Company in the possession of Employee; provided that the Company has agreed that
Employee may retain his cell phone and Employee confirms that he has removed all
Company information from such phone.
 

b.
Employee agrees to reimburse Nu Skin $26,761 related to foreign tax credits
applied on his personal tax return for 2014 that relate to taxes paid by Nu Skin
during his expat assignment consistent with the reimbursements made in previous
years for such tax credits.  Employee also agrees to reimburse Nu Skin for (i)
any personal calls on his cell phone to the extent such personal use exceeded
the allowed threshold, or (ii) any other personal expenses that have not been
reimbursed.

7.            Employee hereby resigns from all roles and responsibilities as
officer, director or otherwise of the Company and its subsidiaries, effective as
of the Termination Date.
 
 
5

--------------------------------------------------------------------------------

 
8.            Employee promises not to file or allow to be filed on Employee's
behalf any lawsuit, charge, or complaint against the Company regarding the
claims released in Paragraph 2 and 3 above.
9.            This Agreement is a negotiated settlement of all claims, charges,
demands, grievances, and/or causes of action, if any, between the parties.  This
Agreement does not constitute an admission by the Company, and the Company
specifically denies that the Company has violated any contract, law, or
regulation or that it has discriminated against Employee or otherwise infringed
upon Employee's rights and privileges or done any other wrongful act.
10.            This Agreement is confidential information owned by the Company. 
Employee may not disclose the contents of this Agreement except to the extent
required by law.  Notwithstanding the foregoing, Employee may disclose the terms
of the Agreement to Employee's attorney or to Employee's immediate family
(spouse and children), to his financial and tax advisors and to Blyth and its
attorneys.  If Employee discloses the terms of this Agreement to Employee's
attorney, financial or tax advisors, Blyth and its attorneys, or to Employee's
immediate family, Employee will advise them that they must not disclose the
terms of this Agreement except to the extent required by law.
11.            The provisions of this Agreement are severable.  Should any
provision hereof be voidable or unenforceable under applicable law, such
voidable, or unenforceable provision shall not affect the validity of any other
clause or provision, which shall remain in full force and effect.  In addition,
it is the intention and agreement of the parties that all of the terms and
conditions hereof be enforced to the fullest extent permitted by law.
12.            The validity of this Agreement and the interpretation and
performance of all of its terms shall be governed by the substantive and
procedural laws of the State of Utah.  Each party expressly submits and consents
to exclusive personal jurisdiction and venue in the courts of Utah County, State
of Utah or in any Federal District Court in Utah.
13.            This Agreement, together with the Employee's Employment
Agreement, Deferred Compensation Plan and the Equity Award Agreements (the
"Surviving Agreements") are the only agreements between the parties.  No other
promises or agreements have been made to Employee or the Company other than
those contained in Surviving Agreements.
14.            Employee and the Company acknowledge that they have read this
Agreement carefully, fully understand the meaning of the terms of this
Agreement, and are signing this Agreement knowingly and voluntarily.  This
Agreement may not be modified except by an instrument in writing signed by all
of the parties hereto.
[Signature page follows]
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.


EMPLOYEE
 
NU SKIN ENTERPRISES, INC.
             /s/ Daniel R. Chard    /s/ D. Matthew Dorny
Daniel R. Chard
 
D. Matthew Dorny
   
Vice President
     
Date: 10/14/15
 
Date:  10/14/15































































7

--------------------------------------------------------------------------------







 
SCHEDULE A
 
       
Schedule of Stock Option Agreements
       
Grant Date
Type
 
Shares
Outstanding
 
 
Option  Agreement
 
2/27/2009
NQ
   
42,500
 
2009.2.27- 2006 Grant Notice and Agreement
 
3/2/2010
PSO
   
17,500
 
2010.3.2- 2006 Grant Notice and Agreement
 
6/28/2010
NQ
   
13,750
 
2010.6.28- 2010 Grant Notice and Agreement
 
8/31/2010
NQ
   
13,750
 
2010.8.31- 2010 Grant Notice and Agreement
 
11/15/2010
PSO
   
50,000
 
2010.11.15- 2010 Plan US Master Performance Stock Option Agreement
 
2/28/2011
PSO
   
17,500
 
2011.2.28  2010 US Performance Stock Option Agreement
 
2/28/2011
NQ
   
13,750
 
2011.2.28  2010 Plan US Master Stock Option Agreement dated as of 2/28/2011
 
8/15/2011
NQ
   
13,750
 
2011.8.15 2010 Plan US Master Stock Option Agreement  dated as of 2/28/2011
 
2/9/2012
PSO
   
17,500
 
2012.2.9 2010 Plan US Master Performance Stock Option Agreement
 
2/9/2012
NQ
   
10,313
 
2012.2.9 2010 Plan US Master Stock Option Agreement
 
8/31/2012
NQ
   
10,312
 
2012.8.31 2010 Plan US Master Stock Option Agreement
 
2/15/2013
PSO
   
8,750
 
2013.2.15 2010 Plan US Master Performance Stock Option Agreement
 
2/15/2013
NQ
   
6,875
 
2013.2.15 2010 Plan US Master Stock Option Agreement
 
12/9/2013
NQ
   
6,875
 
2013.12.9 2010 Plan US Master Stock Option Agreement
 
3/31/2014
NQ
   
1,700
 
2014.03.31 Global Stock  Option Agreement
 
12/17/2014
NQ
   
1,700
 
2014.12.17 Global Stock Option Agreement